Bay, J.
was of opinion, that parol testimony was not admissible in this case, as it went-substantially to alter or vary a deed under seal, so as to make that a trust which appeared to be absolute. Though, if creditors or third persons were concerned, as to them, it might be admitted to prove a fraud. But in the present instance, the party must not be permitted to aver it against his own deed.
Holmes then pressed for a nonsuit, as no demand was proved before the suit was commenced, and it was not pre=¡ tended that there was a tortious taking.
Nonsuit ordered accordingly, on the ground that no demand was made of the negroes before the commencement of the action.